12 A.3d 749 (2011)
COMMONWEALTH of Pennsylvania, Respondent
v.
Alan G. WEIGLE, Petitioner.
No. 481 WAL 2010.
Supreme Court of Pennsylvania.
March 2, 2011.

ORDER
PER CURIAM.
AND NOW, this 2nd day of March, 2011, the Petition for Allowance of Appeal is GRANTED. The Order of the Superior Court is vacated, in part. Petitioner's direct appeal rights from the trial court's denial of PCRA relief are reinstated nunc pro tunc, and the matter is remanded to the Superior Court for disposition on the merits. The Application for Appointment of Counsel is GRANTED. The Superior Court shall remand this matter to the trial court for the appointment of counsel, retaining jurisdiction of the matter while that appointment is effectuated.
Jurisdiction relinquished.